FILED
No. 21-0579 – City of Martinsburg v. County Council of Berkeley County          October 26, 2022
                                                                                     released at 3:00 p.m.

WOOTON, J., concurring:                                                          EDYTHE NASH GAISER, CLERK
                                                                                 SUPREME COURT OF APPEALS
                                                                                      OF WEST VIRGINIA



              I concur in the majority’s conclusion that the legal issue presented herein has

been rendered moot by virtue of completion of the underlying project. Inasmuch as the

legal issues have been rendered moot, it is both unnecessary and unedifying to belabor the

perceived inadequacy of the briefing in the case. The majority’s discussion in this regard

stands in contrast to its handling of other cases frequently presented to this Court in which

the briefing is decidedly underdeveloped or lacking in strict procedural compliance, yet

little or no criticism is given. Therefore, while I concur in the majority’s resolution of this

appeal, I note my disagreement with its treatment of the briefing and associated

commentary.




                                              1